DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim status
2. 	In response to the amendments filed 2/18/2022, claims 1-2 and 5 were amended and no claims were canceled and/or added. Therefore, claims 1-8 are currently pending for examination.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit configured to – corresponding to elements 5, 20, 22 in Figs. 1 and 2” “ in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Anna et al. (GB 2500690; provided in the IDS) in view of Mcnew (US 2016/0009175).
	For claim 1, Anna discloses vehicle safety system comprising an image sensor (E.g. Page 2, lines 3: a driver monitoring system having at least one camera for monitoring the driver), a control unit (E.g. Page 2, line 6: controller, Page 2, lines 26-37), and at least one warning device (E.g. Page 11, lines 8-9: triggering warnings), where the image sensor is configured to detect eye configurations of a vehicle driver (E.g. Page 11, lines 3-6: If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340), Page 3, lines 2-15), when the at least one warning device is initiated to emit a first warning signal (E.g. Page 3, lines 1-5: The driver monitoring system can determine whether the driver is likely to see a detected hazard. For example, the driver monitoring system can determine whether the driver is looking at a vehicle blind spot, either E.g. Page 11, lines 6-12: In the event that a vehicle is detected in the blind spot and the driver monitoring system determines that the driver is unlikely to see the vehicle, the driver monitoring system will generate a control signal to trigger an additional warning (Step 350) to notify the driver of the presence of the detected vehicle. For example, an audio alert can be generated to indicate the direction of the detected vehicle. If the driver monitoring system determines that the driver is looking towards the hazard area or into a suitable mirror, the operation of the blind spot monitor is unchanged (Step 360); Page 3, lines 1-5: The driver monitoring system can determine whether the driver is likely to see a detected hazard. For example, the driver monitoring system can determine whether the driver is looking at a vehicle blind spot, either directly or in a vehicle mirror. If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot, the control unit is configured to determine if the vehicle driver at least partly is looking outside a warning area that at least partly encompasses the at least one warning device (E.g. Page 3, lines 1-5: The driver monitoring system can determine whether the driver is likely to see a detected hazard. For example, the driver monitoring system can determine whether the driver is looking at a vehicle blind spot, either directly or in a vehicle mirror. If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the E.g. Page 11, lines 6-12: In the event that a vehicle is detected in the blind spot and the driver monitoring system determines that the driver is unlikely to see the vehicle, the driver monitoring system will generate a control signal to trigger an additional warning (Step 350) to notify the driver of the presence of the detected vehicle. For example, an audio alert can be generated to indicate the direction of the detected vehicle. If the driver monitoring system determines that the driver is looking towards the hazard area or into a suitable mirror, the operation of the blind spot monitor is unchanged (Step 360); Page 3, lines 1-5: The driver monitoring system can determine whether the driver is likely to see a detected hazard. For example, the driver monitoring system can determine whether the driver is looking at a vehicle blind spot, either directly or in a vehicle mirror. If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot).
	Anna fails to expressly disclose that the first warning signal is a warning light and that in response to determining the vehicle driver looking at least partially outside of the warning area issue a second warning, the second warning signal including at least one of a sound signal and a tactile signal.
	However, as shown by Mcnew, it was well known in the art of vehicle safety systems to include a first warning signal is a warning light and in response to determining that a vehicle driver looking at least partially outside of the warning area issue a second warning, the second E.g. 0083-0086, 0099, 0090].
	It would have been obvious to one of ordinary skill in the art of vehicle safety systems before the effective filling date of the claimed invention modify Anna with the teaching of Mcnew in order to ensure that the vehicle driver perceive a warning even when not looking at the warning device and thereby increase the overall safety on the road.
	For claim 2, Anna discloses wherein the vehicle safety system further comprises at least one environmental sensor configured to determine whether a target vehicle at least partly is within a blind spot field that is outside a coverage of available rear-view mirrors for the vehicle driver (E.g. Page 3, lines 4-6: If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot; Page 10, lines 35 = Page 11, line 12).
	For claim 3, Anna discloses the vehicle safety system further is adapted to determine the following cases: if the vehicle driver is about to change lanes (E.g. Page 11, lines 1-2: when the driver signals a change lane maneuverer….), if there at least partly is a target vehicle within a blind spot field that corresponds to the possible lane change (E.g. Page 11, lines 2-3: a check is performed to determine if another vehicle is in a pre-defined blind spot (Step 330)), and if the vehicle driver at least partly is looking outside a warning area that corresponds to the possible lane change (E.g. Page 11, lines 3-6: If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340)), and if all these cases are fulfilled, the vehicle safety system is adapted to issue the second warning signal (E.g. Page 11, lines 6-12: In the event that a vehicle is detected in the 
	For claim 4, Anna discloses the vehicle safety system is adapted to determine if the vehicle driver is about to change lanes by being adapted to: determine a signal indicator lever setting (E.g. Page 11, line 1-2: when the driver signals a change lane maneuverer….), determine change of steering angle by use of a yaw angle sensor arrangement, and/or determine vehicle movement in relation to road markings by use of an external front-facing camera arrangement.
	For claim 5, is interpreted and rejected as discussed with respect to claim 1.
	For claim 6, is interpreted and rejected as discussed with respect to claim 2.
	For claim 7, is interpreted and rejected as discussed with respect to claim 3.
	For claim 8, is interpreted and rejected as discussed with respect to claim 4.
	
Response to Remarks
9.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. Furthermore, Applicant's other remarks regarding the rejection have been fully considered but they are not persuasive.
Applicant's remarks:
Remarks, filed 18 February 2022, pages 6-7.

Examiner’s response:
Regarding Applicant remark, the amendment still invoke 35 U.S.C. §112(f) because the claims limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. See the 35 U.S.C. §112(f) analysis.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689